PER CURIAM.
Defendant was found guilty by a district court jury of burglary with a tool, Minn. Stat. § 609.58, subd. 2(l)(a) (1978), and was sentenced by the trial court to a maximum term of 20 years in prison. On this appeal from judgment of conviction, defendant contends that he should be given a new trial on the grounds that the trial court erred in denying his motion to suppress certain evi*724dence because the evidence was the fruit of an unlawful warrantless arrest on less than probable cause, and that the trial court erred in denying his motion for a mistrial based on testimony of an officer that implied he knew defendant from before, testimony which defendant claimed impermissi-bly informed the jury that he had a prior record. We affirm.
Defendant’s claim that the arresting officer did not have probable cause is meritless; the record reveals that the officer had adequate probable cause for believing that defendant had participated in the burglary. Defendant’s other claim lacks merit, when one realizes that defense counsel at voir dire had specifically informed the jury that defendant had a prior record, a fact which also came out when defendant testified in his own behalf.
Affirmed.